Citation Nr: 1400720	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-03 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  

Although the Veteran requested a BVA Travel Board Hearing in his February 2012 substantive appeal, in a November 2013 written statement he indicated that he was withdrawing his request for a hearing.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).  


FINDING OF FACT

In a statement received by the Board in November 2013, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

In October 2010, the RO issued a rating decision that denied entitlement to service connection for bilateral hearing loss.  The Veteran appealed.  Thereafter, in a statement received by the BVA in November 2013, the Veteran expressly indicated that he wished to withdraw his appeal regarding this issue.  The Board finds that the Veteran has withdrawn his appeal regarding the issue of bilateral hearing loss, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding this issue, and it is dismissed.


ORDER

The claim for entitlement to service connection for bilateral hearing loss is dismissed without prejudice.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


